Exhibit 10.1



INDEPENDENT DIRECTOR AGREEMENT

 

This INDEPENDENT DIRECTOR AGREEMENT (“Agreement”), dated and made effective as
of March 18, 2020, is entered into by and between Innovative Payment Solutions,
Inc, a Nevada Corporation (“Company”), and James W Fuller, an individual
resident of the State of California (“Director”) (the parties hereto sometimes
referred to individually as a “Party” or collectively as the “Parties”).

 

R E C I T A L S

 

WHEREAS, the Company appointed the Director to the board of directors of Company
on or about May 30, 2017 and now desires to enter into an agreement with the
Director with respect to his continuing service as a director of Company;

 

WHEREAS, the Director is willing to continue serving as a director of Company
upon the terms and conditions set forth herein and in accordance with the
provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree as follows:

 

1. Defined Terms.

 

Wherever the following terms are used in this Agreement, they shall have the
meanings ascribed to them below, unless the context clearly indicates otherwise.
Other capitalized terms in this Agreement are defined in the text hereof or in
any Company stock or benefit plan in or under which Executive may receive
compensation or benefits hereunder or therein.

 

“Affiliate” means, with reference to Company, any other Person controlling,
controlled by or under the common control of Company. For purposes hereof, the
term “control” (or any equivalent term) means having ownership of more than
fifty percent (50%) of the voting securities of a Person or the power, whether
through voting power or otherwise, to control the management policies of such
Person.

 

“Board of Directors” or “Board” means the board of directors of Company.

 

“Company Stock” means the common stock of Company.

 

“Person” means any natural person, corporation, company, partnership (including
both general and limited partnerships), limited liability company, sole
proprietorship, association, joint stock company, firm, trust, trustee, joint
venture, unincorporated organization, executor, administrator, legal
representative or other legal entity, including any governmental authority,
entity or instrumentality.

 

2. Position.  Subject to the terms and provisions of this Agreement, Company
shall cause Director to be appointed and Director hereby agrees to continue to
serve as a director and member of the Board of Directors upon the terms and
conditions hereinafter set forth. It is understood that Director’s continued
service on the Board shall, in accordance with the governing documents of
Company, be subject to any necessary affirmative votes or approval by Company’s
shareholders periodically at annual or special shareholder meetings.

 



Page 1 of 8



 

 

3. Duties.  (a) During the Directorship Term (as defined herein), Director shall
make reasonable business efforts to attend all Board meetings and quarterly
Board and Management conference calls, serve on appropriate subcommittees as
reasonably requested and agreed upon by the Board, make himself available to
Company at mutually convenient times and places, attend external meetings and
presentations when agreed on in advance, as appropriate and convenient, and
perform such duties, services and responsibilities, and have the authority
commensurate to such position.

 

(b) Director will use his best efforts to promote the interests of Company.
Company recognizes that Director (1) is or may become a full-time executive
employee of another entity and that his responsibilities to such entity must
have priority, and (2) sits or may sit on the board of directors of other
entities, subject to any limitations set forth by the Sarbanes-Oxley Act of 2002
and limitations provided by any exchange or quotation service on which the
Company’s common stock is listed or traded.  Notwithstanding the foregoing,
Director will provide Company with prior written notice of any future
commitments to such other entities and use reasonable business efforts to
coordinate his respective commitments so as to fulfill his obligations to
Company as a director as provided hereunder and as may be required in the
governing documents of Company. Director agrees that he will not, without the
prior notification to the Board, engage in any other business activity that
could materially interfere with the performance of his duties, services and
responsibilities hereunder or which is in violation of the reasonable policies
established from time to time by the Company.

 

4. Compensation.

 

(a) Grant of Company Stock. (1) Within thirty days after this Agreement is
executed by the Parties, Company shall issue and deliver to Director a grant
consisting of 2,000,000 (Two Million) shares of the common stock of Company
(“Company Stock”) on an unrestricted or fully vested basis. The Company Stock
issued to Director shall be fully-assessable and shall be free and clear of
adverse claims, encumbrances and other restrictions except for restrictions on
transferability imposed under or by virtue of the U.S. securities laws and any
“lock-up” agreement that Company may require its officers and directors to sign
in connection with any financing or public offering.

 

(2) The shares of Company Stock awarded to Director hereunder shall be
considered “restricted securities” as defined in SEC Rule 144 and may not be
sold or resold until such time, and to the extent that, such shares have been
included in an effective registration statement filed with the SEC under Section
5 of the Securities Act or otherwise qualify and may be sold under an exemption
from registration under the Securities Act or under SEC Rule 144.

 

(b) Independent Contractor.  Director’s status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.

 



Page 2 of 8



 

 

(c) Expense Reimbursements.  During the Directorship Term, Company shall
reimburse Director for all reasonable out-of-pocket expenses incurred by
Director in attending any in-person meetings, provided that Director complies
with the generally applicable policies, practices and procedures of the Company
for submission of expense reports, receipts or similar documentation of such
expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director in excess of $500.00) must be approved in
advance by the Company.

 

5. Directorship Term.  

 

The “Directorship Term,” as used in this Agreement, shall mean the period
commencing on the Effective Date and terminating on the earlier of the date of
Company’s next annual shareholders meeting and the earliest of the following to
occur: (a) the death of Director; (b) the termination of Director from his
membership on the Board by the mutual agreement of Company and Director; (c) the
removal of Director from the Board by a majority vote of Company’s shareholders
(or by any voting threshold required or specified in or under the governing
documents of Company), and (d) Director’s resignation from the Board.

 

6. Ownership & Protection of Company Property.

 

(a) Ownership; Results of Services. Company shall own, and Director hereby
assigns and agrees to fully disclose and convey to Company, all of Director’s
right, title and interests, of every kind and character and in perpetuity, in
and to the results of Director’s services to Company as contemplated hereunder,
including all tangible and intangible property, material, information. ideas,
concepts, improvements, discoveries, and inventions, whether patentable or not,
that are conceived, generated, developed, or made by Director, individually or
in conjunction with others, during the period of Director’s services to Company
(whether during business hours or otherwise and whether on Company's premises or
otherwise) which relate in any way to Company’s business, technologies,
operations, products or services, including (1) all rights and interests of
Director in any invention, patent or patent rights, trademark and other
intellectual property, including a waiver by Director of rights granted under
the (U.S.) Artists Visual Rights Act, (2) printed or digitally generated or
stored files, notes, memoranda, correspondence, lists, documents and other
corporate instruments and records, (3) information relating to or including any
Confidential Information (as defined below), and (4) all writings or materials
of any type, whether printed or in digital format or otherwise, embodying any of
the foregoing property, material or information.

 

(b) Work for Hire; Assignments. The services performed by Director for Company
shall constitute “work for hire” and the results of such services or work shall
be owned by Company. Director agrees to execute and deliver to Company such
assignments or other instruments as Company may require from time to time to
evidence Company’s ownership of the results, work product and proceeds of all
such services and work performed by Director hereunder.

 



Page 3 of 8



 

 

(c) Return of Company Property. (1) Upon any termination of this Agreement or
cessation of Director’s services to Company, Director shall immediately return
to Company all property (including both tangible and intangible property) that
is considered the property of Company, including keys, records, employee badges,
entry cards, records, notes, data, models, memoranda, and other documents,
equipment or information or data (including Confidential Information) that are
in the possession, custody or control of Director (or any person acting with or
at the behest of Director), whether in physical, electronic or digital form, or
otherwise, and whether or not such property was conceived, developed, generated
or made by Director or by others. Under no circumstances shall Director be
entitled to replicate or reproduce, or retain copies of, any of the property of
Company following termination, resignation or cessation of Director’s services
to Company as contemplated under this Agreement.

 

(d) Certification. Director shall, upon any termination, resignation or
cessation of his services to Company, certify to Company in writing that he/she
has returned to Company all property of Company as required hereunder and that
no copies, replicas or reproductions of any such property have been retained by
Director or by any other Person acting with or at the behest of Director or to
whom or which such materials may have been disclosed or delivered by Director at
any time.

 

7. Confidentiality & Related Obligations.

 

(a) Confidential Information. Each Party acknowledges and agrees that, as a
result of and during the services provided by Director as a member of the Board
of Directors, Director will acquire, develop or participate in developing, or
otherwise have access to non-public information, data and other matters that are
considered highly confidential to Company and that are the property of Company
(or licensed by Company from other Persons), including:

 

(1)inventions, ideas, discoveries, methods and methodologies, processes,
products, product designs, technical information, know-how, copyrights and works
of authorship, drawings, schematics, and supplier, client and customer lists,
prices and costs;

 

(2)information technology, systems, processes, designs, platforms and software,
including code, algorithms and other components of any software;

 

(3)studies, analyses, strategic and tactical plans, marketing plans and surveys,
maps, photographs and other media and image recordings, and point-of-services
locations and information,

 

(4)corporate, business, financial, accounting, legal and regulatory information,
data and records generated maintained by or for Company (including drafts,
reproductions and copies thereof), including organizational charts, shareholder
lists, meetings, minutes and resolutions, personnel files and personal privacy
data, contracts, agreements, notes, debentures, security instruments, finance
and financing instruments and documents, real and personal property leases,
licenses and other commercial transaction documents and records;

 



Page 4 of 8



 

 

(5)information considered a “trade secret” under the (U.S.) Defend Trade Secrets
Act (Pub. L. No. 114-153, 130 Stat. 376, codified in Title 18, United States
Code) (“DTSA”) and/or under the Nevada Uniform Trade Secrets Act (NRS § 600A.010
et seq).

 

(collectively, the “Confidential Information”). “Confidential Information” shall
also include any non-public information or data that has been disclosed by any
Person to Company, or by Company to any Person, and is subject to any
confidentiality obligation or governed by a confidentiality and non-disclosure
agreement entered into between Company and such Person.

 

(b) Confidentiality Obligations. Director covenants and agrees that he/she will
not, at any time or in any manner, either directly or indirectly, publish,
disclose, divulge or communicate any Confidential Information to any Person,
without the prior written consent of Company, except (1) to the directors,
officers, managers, members or shareholders of Company or to other employees and
contractors of Company that have a “need to know” such information and have
undertaken appropriate obligations of confidentiality to Company, or (2) as may
be required by law. Director agrees to keep and maintain all Confidential
Information as strictly confidential.

 

8. Post-Employment Confidentiality Obligations.

 

(a) As part of the consideration for Company’s entering into this Agreement,
Director agrees that, during a period of five (5) years following termination or
expiration of this Agreement or the cessation of Director’s services to Company,
Director will not, directly or indirectly:

 

(1)publish or disclose any of the Confidential Information to any Person other
than Company and its management except as may be required by applicable law or
by legal process in any legislative, judicial or administrative proceeding if
and to the extent that Director, prior to any such disclosure, gives Company
sufficient written notice of any such proposed disclosure in order to give
Company sufficient time to obtain any protective order or other relief that
Company may deem necessary or appropriate to ensure the continued protection of
the Confidential Information from improper publication or disclosure;

 

(2)disclose, use or rely upon any of the Confidential Information in connection
with employment, consulting or other services that Director may provide or
render to any Person other than Company of its Affiliates;

 

(3)induce or attempt to induce any manager or employee of Company to terminate
his/her employment with Company or any of its Affiliates without Company’s prior
written consent or agreement.

 

(b) Company and Director agree that the post-employment obligations undertaken
by Employee herein are reasonable and necessary to protect the Confidential
Information from unauthorized or improper disclosure to or for the benefit of
any Person (other than Company and its Affiliates), including the potential for
inevitable disclosure of such information.

 



Page 5 of 8



 

 

9. Company’s Remedies for Violation of Confidentiality Obligations.

 

(a) In the event that Director violates or breaches any of his confidentiality
obligations to Company herein, including Director’s post-employment obligations
specified in this Agreement, Company shall be entitled to any remedies, either
at law or in equity, that may be available under federal (U.S.) law and/or under
any applicable state law.

 

(b) In accordance with the (U.S.) Defend Trade Secrets Act, Company hereby
provides to Director the following notice of immunity protection available
thereunder:

 

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.”

 

10. Director’s Representation and Acknowledgment.  

 

Director represents to the Company that his execution and performance of this
Agreement shall not be in violation of any agreement or obligation (whether or
not written) that he may have with or to any person or entity, including without
limitation, any prior or current employer. The Director hereby acknowledges and
agrees that this Agreement (and any other agreement or obligation referred to
herein) shall be an obligation solely of the Company, and the Director shall
have no recourse whatsoever against any shareholder of Company or any of any of
its affiliate or subsidiary companies with respect to any matter arising under
this Agreement.

 

11. Indemnification.  

 

(a) Company agrees to indemnify Director as a member of the Board of Directors
and in connection with the discharge of his duties and responsibilities to
Company to the maximum extent allowed or permitted under Nevada law.
Accordingly, concurrently with or following execution of this Agreement, Company
and Director will execute an Indemnification Agreement substantially in the form
of Exhibit A hereto.

 

(b) The indemnity protections provided to Director in the Indemnification
Agreement shall be in addition to, and not in derogation of, any of
indemnification rights that may be granted or otherwise available to Director
under the governing documents of Company or under Nevada law.

 



Page 6 of 8



 

 

12. Governing Law; Consent to Jurisdiction.

 

(a) Governing Law. This Agreement, including the validity, substance,
interpretation and enforcement thereof, shall be governed in all respects by the
laws of the State of Nevada without regard to its conflicts of laws or choice of
laws principles.

 

(b) Consent to Jurisdiction; Choice of Forum. Company and Employee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Nevada for
all purposes in connection with any action, proceeding or dispute that arises
out of or relates to this Agreement and agree that any action or proceeding
instituted by either of them under or relating to this Agreement shall be
commenced and prosecuted exclusively and finally in the state courts of the
State of Nevada.

 

13. Notices.

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given (a) if delivered by hand and
signed for by the party addressed, on the date of such delivery, (b) if sent by
facsimile with written evidence of successful transmission, on the date of such
transmission, or (c) if mailed by domestic certified or registered mail with
postage prepaid, on the third business day after the date postmarked. Addresses
for notice to either Party are as displayed on the signature page of this
Agreement or as subsequently modified by written notice by a Party to the other
Party.

 

14. General Provisions.

 

(a) Amendment, Waiver & Termination. No amendment, modification, supplement,
termination or cancellation of this Agreement shall be effective unless it is in
writing and signed by each Party. No waiver of any of the provisions of this
Agreement shall be deemed to be or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

 

(b) Integration; Entirety. This Agreement, together with the Employment
Agreement, sets forth the entire understanding between the Parties and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
Parties.

 

(c) Disclaimer of Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of Company or any of affiliates or subsidiary companies.

 

(d) Severability. In the event that any provision contained in this Agreement
(including any provision within a single section, paragraph or sentence) is held
by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. In connection therewith, and to the fullest extent
possible, the provisions of this Agreement (including each portion of this
Agreement containing any provision held to be invalid, void or otherwise
unenforceable that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the Parties in the
provision held invalid, illegal or unenforceable.

 



Page 7 of 8



 

 

(e) Counterparts. This Agreement may be executed in one or more counterparts,
including facsimile or digital counterparts, each of which shall constitute an
original and all of which taken together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 



  COMPANY:               INNOVATIVE PAYMENT SOLUTIONS, INC.                    
By: /s/ William Corbett     Name: William Corbett     Title: Chief Executive
Officer     Address: 4768 Park Granada, Suite 200       Calabasas, CA 91302    
                        Director:                         /s/ James Fuller    
Name: James W. Fuller     Address: 4768 Park Granada, Suite 200       Calabasas,
CA 91302  



 

 

 

 



Page 8 of 8



